IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 42922

STATE OF IDAHO,                                   )   2015 Unpublished Opinion No. 608
                                                  )
       Plaintiff-Respondent,                      )   Filed: September 2, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
DELBERT WAYNE GILPIN,                             )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of seven years, for lewd conduct with a minor child under
       sixteen and concurrent indeterminate term of ten years for sexual exploitation of a
       child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Delbert Wayne Gilpin pled guilty to lewd conduct with a minor child under sixteen, I.C.
§ 18-1508, and sexual exploitation of a child, I.C. § 18-1507(2)(a). In exchange for his guilty
plea, additional charges were dismissed. The district court sentenced Gilpin to a unified term of
twenty years, with a minimum period of confinement of seven years, for lewd conduct with a
minor child under sixteen and a concurrent indeterminate term of ten years for sexual
exploitation of a child. Gilpin appeals.

                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Gilpin’s judgment of conviction and sentences are affirmed.




                                                   2